1    Carolyn D. Phillips #103045
     Attorney at Law
     P.O. Box 5622
2
     Fresno, California 93755-5622
     559/248-9833
3
     Attorney for RAYMOND SNOWDEN
4

5

6

7                    IN THE UNITED STATES DISTRICT COURT IN AND FOR THE
                                    EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES,                                )       Case No. 1:16-cr-00031 DAD
10                                                 )
                            Plaintiff,             )       STIPULATION AND
                                                   )       ORDER TO CONTINUE
11
                                                   )       SENTENCING HEARING
     vs.                                           )
12                                                 )       Date: February 11, 2019
     RAYMOND SNOWDEN,                              )       Time: 10:00 a.m.
13                                                 )       Judge Dale A. Drozd
                            Defendant.             )
14

15          Each party by and through their respective counsel stipulate and agree to continue the

16   sentencing hearing currently set for January 9, 2019, at 10:00 a.m., to February 11, 2019, at

     10:00 a.m., to allow defendant’s pending state charges to be resolved. A hearing on these
17
     charges is set for pretrial January 16, 2019. It is defendant’s expectation that these charges will
18
     be resolved on that date.
19
            The parties stipulate that the sentencing hearing be continued to allow the pending state
20
     charges to be resolved.
21

22

23                                                1
1       SO STIPULATED.

2       Dated:     January 4, 2019

                                                /s/ Carolyn D. Phillips
3
                                                Carolyn D. Phillips
                                                Attorney for Defendant
4                                               RAYMOND SNOWDEN

5
        Dated:     January 4, 2019              McGREGOR W. SCOTT
6                                               United States Attorney

7                                               By: /s/ Kimberly Sanchez
                                                Assistant U.S. Attorney
                                                Attorneys for Plaintiff
8
                                                United States of America
9

10
                                                    ORDER
11

12      The dispositional hearing currently set for January 9, 2019 shall be continued to February

     11, 2019 at 10:00 a.m.
13

14   IT IS SO ORDERED.

15      Dated:    January 6, 2019
                                                     UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23                                              2
